Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EATON VANCE EQUITY ASSET ALLOCATION FUND Supplement to Prospectus dated May 1, 2007 Effective July 1, 2007, the following changes occurred: 1. The name of Growth Portfolio (and any references thereto) was changed to Multi-Cap Growth Portfolio. 2. The following replaces "Growth Portfolio" under "Investment Objectives & Principal Policies and Risks - The Portfolios": Multi-Cap Growth Portfolio. Multi-Cap Growth Portfolios investment objective is to achieve capital growth. A secondary consideration is investment income. The Portfolio invests in a carefully selected portfolio consisting primarily of common stocks of companies that are expected, over the long term, to have earnings growth that is faster than the growth of the U.S. economy and the U.S. stock market as a whole. Growth companies owned by the Portfolio may include both large and established market leaders, as well as smaller, less seasoned companies. The portfolio manager of the Portfolio seeks to purchase stocks that are reasonably priced in relation to their fundamental value, and which the portfolio manager believes will grow in value over time. In making investment decisions, the portfolio manager may utilize the information provided by, and the expertise of, the investment advisers research staff. Management of the Portfolio involves consideration of numerous factors (such as potential for price appreciation, risk/return, the mix of securities held by the Portfolio and, secondarily, long-term dividend prospects). Many of these considerations are subjective. Multi-Cap Growth Portfolio may invest a substantial portion of its assets in securities of companies in the technology industry that could be adversely affected by factors such as highly cyclical markets, intense competition and rapid product obsolescence due to technological advances. In addition, the Portfolio may invest in securities of smaller, less seasoned companies. Such securities are generally subject to greater price fluctuations, limited liquidity, higher transaction costs and higher investment risk. Smaller companies may have limited product lines, market or financial resources, and they may be dependent on a limited management group. There is generally less publicly available information about such companies than for larger, more established companies. August 1, 2007 EAAFPS
